The defendant’s contention that the trial judge failed to conduct an adequate inquiry concerning his waiver of a trial by jury is unpreserved for appellate review (see CPL 470.05 [2]; People v Magnano, 77 NY2d 941, cert denied 502 US 864; People v Davis, 277 AD2d 248). In any event, although a more complete record would have been preferred, on the facts and circumstances presented, we find the waiver was valid (see People v Magnano, supra; People v Davis, supra; People v Simmons, 182 AD2d 1018; People v Burnett, 136 AD2d 888).
The defendant’s remaining contention is unpreserved for ap*821pellate review (see CPL 470.05 [2]), and, in any event, is without merit. Ritter, J.P., Krausman, McGinity and Luciano, JJ., concur.